Filed 9/17/21 P. v. Lenormand CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


    THE PEOPLE,
           Plaintiff and Appellant,                                      A160432
    v.
    PAUL LENORMAND,                                                      (Alameda County
           Defendant and Respondent.                                     Super. Ct. No. 20-CR-003187)


         The People of the State of California (People) appeal from the trial
court’s order modifying defendant Paul Lenormand’s “parole conditions by
terminating” his parole supervision. The People contend the trial court
lacked the authority to do so. We agree and reverse.
                                                  BACKGROUND
         Defendant was convicted of a felony violation of Penal Code section
273.51 in 2005 and placed on five years of formal probation in 2006.
Defendant, however, violated the conditions of his probation and was
sentenced to state prison for two years in 2009. According to the trial court,
defendant was released on parole supervision on the same day he was
sentenced, suggesting “that he never actually served any actual time in state
custody.” Over the next decade, defendant violated his parole conditions


1        All further statutory references are to the Penal Code.

                                                               1
numerous times, including absconding at least four times. Following his
latest episode of absconding, defendant was arrested in Oregon in December
2020. The California Department of Corrections and Rehabilitation then
filed a petition to revoke parole.
      At the hearing on the petition, the trial court determined that
defendant was still on parole because “he basically absconded the entire
period of his parole.” Nonetheless, the court modified “defendant’s parole
conditions by terminating supervision” pursuant to section 1203.2 because
“defendant’s conviction for the offense that he is on parole for occurred fifteen
years ago” and because “the court is not aware of any new criminal conduct in
the last ten years.” According to the court, this meant that defendant was
“on parole” but did not “have to report to parole” or “have any of the
restrictions on parole.” Thus, defendant could violate parole by committing
“new criminal conduct” but not by violating “any status things.” The People
timely appealed.
                                 DISCUSSION
      The People contend the trial court lacked authority to terminate
defendant’s parole supervision under section 1203.2 because it lacked the
authority to “terminate parole.” (§ 1203.2, subd. (b)(1).) Defendant counters
that section 1203.2, subdivision (b)(1) vested the trial court with authority to
terminate parole supervision while keeping defendant on parole. In People v.
Johnson (2020) 58 Cal.App.5th 363, 369, however, this division recently
concluded, in a case with similar facts, that the same trial court “erred in
interpreting section 1203.2 to mean it had the authority to terminate ‘parole
supervision,’ and in ordering that defendant ‘not be supervised for the
remainder of his parole term.’ ” For the reasons stated in Johnson, we reach
the same conclusion here.



                                        2
      Citing section 3000.08, subdivision (f)(1), defendant also argues that
the trial court had the power to modify the conditions of his parole by
terminating supervision. But subdivision (f)(1) only authorizes the “[r]eturn
[of] the person to parole supervision with modifications of conditions.” (§
3000.08, subd. (f)(1), italics added.) Thus, under the plain language of that
subdivision, supervision is still required even if the court modifies the
conditions of parole. Indeed, “the effective supervision of and surveillance of
parolees” is one of the purposes of parole. (§ 3000, subd. (a)(1).) Finally,
section 3000.09, subdivision (b)—which applies to “any parolee who was
paroled from state prison prior to October 1, 2011”—states that such parolees
“shall remain under supervision by the Department of Corrections and
Rehabilitation until one of” three conditions occur. There is nothing in the
record to suggest that any of those conditions have occurred here.2
Accordingly, the trial court had no authority to terminate defendant’s parole
supervision.




2     The three conditions are: “(1) Jurisdiction over the person is
terminated by operation of law. [¶] (2) The supervising agent recommends to
the Board of Parole Hearings that the offender be discharged and the parole
authority approves the discharge. [¶] (3) The offender is subject to a period
of parole of up to three years pursuant to paragraph (1) of subdivision (b) of
Section 3000 and was not imprisoned for committing a violent felony, as
defined in subdivision (c) of Section 667.5, a serious felony, as defined by
subdivision (c) of Section 1192.7, or is required to register as a sex offender
pursuant to Section 290, and completes six consecutive months of parole
without violating their conditions, at which time the supervising agent shall
review and make a recommendation on whether to discharge the offender to
the Board of Parole Hearings and the Board of Parole Hearings approves the
discharge.” (§ 3000.09, subd. (b)(1)-(3).)

                                        3
                               DISPOSITION
      The trial court order modifying defendant’s parole conditions by
terminating his supervision is reversed. The matter is remanded for further
proceedings consistent with this opinion.




                                      4
                                           _________________________
                                           Chou, J.*


WE CONCUR:


_________________________
Tucher, P.J.


_________________________
Petrou, J.




People v. Lenormand/A160432

*     Judge of the Superior Court of San Mateo County, assigned by the
Chief Justice pursuant to article VI, section 6 of the California Constitution.

                                       5